Title: John Adams to the Board of Treasury, 19 May 1786
From: Adams, John
To: Board of Treasury


          
            
              Gentlemen—
            
            

              London

               May 19th. 1786—
            
          

          Yesterday I received the Letter, you did me the honor to write on
            the 5th. of April, and to day, your Letter to Messrs. Willinks & Co.
            inclosing a Bill of exchange was forwarded by Post—As Mr.
            Barclay and Mr. Lamb are sett out upon their travels, and We
            Know that the former is arrived at Algiers, and the Latter has passed Madrid on his Way
            to Morocco it is not in my Power to withhold the Money appropriated for that Service. I
            have already accepted Bills of theirs some of which have been paid, to a considerable
            amount, and must accept others as they are presented to me. Yet I hope there will be no
            deficiency before the month of August when the further Remittances proposed by you to be
            sent shall arive. If New York should concur, with the other twelve States in granting to
            Congress the Impost it may be expected that Remittances may be made for discharging the
            Interest and part of the principal for the Year 1787. with less difficulty. it is,
            nevertheless difficult to comprehend how we shall find the Means of discharging all the
            Demands for money, that will rise up in Europe in the Course of this and the next
            year—with great respect & Esteem I have / the honor to be Gentlemen Yours
            &c

          
            
              J. A—
            
          
        